 DI4)ECISIONS OF NA]TIONAL ILABOR REI.ATIONS BOARI)Dresser Industries, Inc. and Operating Engineers Lo-cal Union No. 3, AFL-CIO. Cases 32 CA-99 and32 RC-13 (formerly Cases 20-CA 11736 and 20RC 13552)May 8, 1979SUPPLEMENTAL DECISION AND ORDERBY CIIAIRjAN FANNING AND MEMBIERS PENI.I.()AND MURPIHYOn August 24, 1977, the National Labor RelationsBoard issued a Decision, Order, and Direction of Sec-ond Election in the above-entitled proceeding.' find-ing that Respondent had violated Section 8(a)(1) ofthe National Labor Relations Act, as amended, byinterrogating its employees concerning the employ-ees' union activities: creating an impression that itsemployees' union activities were under surveillance:soliciting employee grievances; threatening employ-ees with plant closure in the event they chose to berepresented by the Union; threatening to take awaycertain benefits: and granting wage increases to dis-courage support of the Union. The Board orderedthat Respondent cease and desist therefrom and takecertain affirmative action. Subsequently, the UnitedStates Court of Appeals for the Ninth Circuit en--forced in part, and denied enforcement in part. theBoard's Order.2Thereafter, on August 28, 1978, Respondent filedwith the Board a motion for reconsideration, request-ing that the Board reconsider its previous Directionof Second Election in light of the decision of the courtof appeals.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Respondent alleges, in substance, that the Board'sDirection of Second Election should be vacated sincethat direction was premised upon findings which werereversed by the court. Specifically, the Board foundthe Direction of Second Election warranted becausethere was an interrogation and promise of benefits toan employee in the critical period, in addition to theprepetition conduct, which the Board characterizedas [a] background of earlier widespread threats, in-terrogations, impression of surveillance, and solicita-tion of grievances."lThe court, however, reversed certain of the Board'sfindings of interrogations of employees, solicitation ofgrievances, surveillance of employees' union activi-231 NLRB 591 (1977).2 NL.R.B v. Dresser Industries, Inc., 580 F 2d 1053 (1978).3231 NLRB 591, l. Ities, and threats to cease operating, on the groundthat these particular findings were not supported bysubstantial evidence on the record as a whole. TheCourt adopted the Board's findings that Respondent'splant manager's visit to the home of four employeesconstituted unlawful interrogation: that Respondent'ssupervisors unlawfully interrogated employees onother occasions: and that Respondent impermissiblythreatened layoffs and loss of benefits if the Unionwas chosen as the employees' bargaining representa-tive. Respondent, however, contends that those find-ings are insufficient to warrant setting aside the elec-tion. Respondent further contends that the singleinstance of unlawful conduct which occurred duringthe critical period is an isolated incident unrelated tothe earlier 8(a)(I) violations, and that its impact, ifany, upon the outcome of the election was (de minimis.The Board fund, and the court agreed, that priorto the filing of the petition in the instant case Respon-dent's plant manager and a supervisor visited fouremployees at their homes on the evening of May 7,1976, with the stated purpose of finding out whatcomplaints the employees had. Also in the prepetitionperiod Respondent's supervisors threatened loss ofbenefits if the Union was elected, and unlawfully in-terrogated two employees, one of whom, Nichols, waslater again unlawfully interrogated during the criticalperiod. In light of these findings, we find no merit inRespondent's contentions.Respondent correctly cites 1Th Ideal Electric andManuliwturing, (ompat,.4for the proposition that theBoard will not consider instances of prepetition con-duct as a basis upon which to set aside an election.However, its we noted in Slevlcnson Equipment Clm-panv,sthe ltdeal Eleclric rule does not preclude con-sideration of conduct occurring before the petition isfiled where, as here, such conduct adds meaning anddimension to related postpetition conduct. Applyingthe Stevenson principle to the facts of the instant case,it readily appears that Respondent's prepetition ac-tivities-interrogations and threats were designed todefeat unionization of its facilities. Further examina-tion of Respondent's prepetition conduct reveals thatthe critical period interrogation of and promise ofbenefit to Nichols by a supervisor was a continuationof Respondent's earlier attempts to thwart unioniza-tion.Respondent further argues that the incident in thecritical period was isolated. We disagree. In light ofthe number and severity of Respondent's illegal actshef/re the tiling of the petition on May 18, 1976, Re-spondent's contention that the single postpetition io-4 134 NlRB 1275 (1961)' 174 NI.RB 865. 866, In. I 11969): Sec also If arren If ParkeC d haParke (rl Companv. 219 NL.RB 546. 547 (1975).242 NLRB No. 1474 [)RFSStR INI)t SIRRI.S. IN('.lation is isolated is not supported in either fact or law.Rather, the single violation of Section 8(a)( ) of theAct which occurred during the critical preelection pe-riod is hut an extension of' Respondent's consistentpattern of antiunion conduct that has now been en-fobrced by the court of appeals.As the court of appeals found, Respondent com-mitted several violations of Section 8(a)( I ) of the Actbetween May 4 and July 22. 1976, a period slightlyexceeding 2 months. Specifically, a supervisor in-quired of an employee whether the latter intended toattend a union meeting and stated that he would tellthe plant manager of the employee's action. Respon-dent's plant manager and a supervisor visited thehomes of four employees after working hours to elicitany complaints the employees had and to discuss thedisadvantages of a union: and another supervisor in-terrogated et another employee about the Unionand threatened reprisals such as layoffs and mine clo-sure if the employees selected the Union to representthem. Finally, this same supervisor approached anemployee only a few days bef;re the election, interro-gated him regarding the employee's predispositiontoward the Union. and promised him a raise.Under these circumstances, we cannot agree withour dissenting colleague that the statements made bhMine Foreman Johnson to employee Nichols on Jul\15 were casual and isolated in nature and thereforedo not constitute grounds for a second election. TheBoard has repeatedly held that statements made priorto an election can reasonably be expected to be re-peated and discussed by employees.6 In addition, wenote that at the time of the election there were 41employees in the unit and that the Board has set asideelections where the ratio of violations to employeeswas higher than in the instant proceeding.' Further-more, as we indicated in our original decision in thiscase,' we may legitimately assess the impact of coer-cive statements on the basis of the closeness of theelection results. In view of the fact that the Union lostthe election herein by only a single vote, we find theconclusion inescapable that Respondent's unlawfulconduct affected the results of the election.We do not believe that the recent decision of thecourt of appeals should lead to a different conclusionsimply because it finds that some of Respondent's ac-tions prior to the filing of the petition did not violatethe Act. As indicated in this Supplemental D)ecisiona significant portion of that conduct has been ftundSol Henlindl. an Indiidul, d/h, a (relnprk (are (Clner, 236 NI.RB 683(1978): Super 7hrli larkAet. In tC a Enohi Spelr Thrili. 233 N.RB 409(1977): 'fontgmers Ward & (Co Incrpriawd. 232 Nl.RB 848 (1978): Inleriontininal ktanuilwturin (apini In, 167 N I RB 769 t1967) SndardAiinyg Mitll,, Ir, , 172 NRB 1122 l1968)'Id See alsi (iuclnm Riclen, Di ,! -hestin Riscire. In, 230)NLRB 247 1977)8 Dresser Indu.trie.i, In .siipr a In I See als. luirt,-l cc 4I enu, c ( .rpo,-ration dh/ba The Hleartm .225 NI RB 719 (1976)violative, and we continue to be of the view that theprepetition conduct in this case lends additionalmeaning to Johnson's unlawful statements that weremade just I week beftre this close election.9Accordingly, we reaffirm our earlier holding thatthe first election must be set aside and that a secondelection be directed. and therefor shall deny Respon-dent's motion.ORDERIt is herehb ordered that Respondent's motion forreconsideration be, and it hereby is, denied as lackingmerit.M[: 1t1R MIL RPIItM, dissenting:('ontrar. to my colleagues. I kould grant Respon-dent's motion tfor reconsideration.In the original decision in this case. I joined mcolleagues in finding that Respondent had committedseveral violati ons of Section 8(a )( I) of' the Act ."' Iiow-ever, in light of' the decision of the court of' appealsthat many of the 8(a)(l) violiations as ound by theBoard were not supported b substantial evidence inthe record as a whole, our [)irection of Second Elec-tion is unwarranted, fr, the single 8(a)( 1 ) violationwhich occurred in the critical period had a minimalimpact. i an, on the outcome of' the election.As tile ma joritN concedes, most oft Respondent'sconduct which would otherwise be objectionahle oc-curred prior to the filing of' the petition in the instantcase. lwever, the majorit% has relied on this prepe-tition conduct erroneousl to find that the soleviolation oft' Section (a)( I) of the Act which occurredin the critical period , tarrants the direction oft' a sec-ondl election. notitlhsttandingg the well-settled rulethat prepetition conduct cannot he the basis for set-ting aside an election11Indeed the majorit misstatesthe holding of the court in asserting that "the court... ound ...several violations of Section 8(a)( ) ofthe Act between MaN 4 and July 22, 1976, a periodslightly exceeding 2 months." What the court foundin act. was a number of 8(a) (l) violations betweenMa? 4 and Mal 17. 1976 (prior to the filing of thepetition), and one violation on Juli 15, approximatel\2 months later. The election was held on JulI 22.The majorit\ circumvents the cal flectric rule hb* We strong)l disagree illh the dlssrt' co lnletliln that our declioln e -tends the principles expressed in Stee, ..l. i I:qrtltpllkc, t clpri.; and I lrrln ItiPirkel. slpra. t the poinl here the create ccmplete excepticon I) the IdealFle ctric rule We thlnk the Itet aIho c clearl Indicales that we are not lend-ing lindesersed ignifica.ice tic Respondent's cndut thllt occurred prior toMa, 18. 1976. the dte Ihe petiti.on .tis tilet R.ather. we reler t that con-ducil ,nhl tio put Jhnssontls tltlv .tll p tpctutln st.altemlents in he properperspectce231 Nl RB 591 (1977)h 1w Idca l /ctrc a n l, turi , ( ,mpa., In,. 134 NI RB 12751962)75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits misconstruction of Stevenson Equipment CompanL.In Stevenson, the Board stated in a footnote that"[w]hile we agree ...that the rule in Ideal Electricand Manufacturing Company .. forbids specific reli-ance upon prepetition conduct as grounds for object-ing to an election, such conduct may properly be con-sidered insofar as it lends meaning and dimension torelated postpetition conduct."'2The meaning of thisstatement is clear: there was then, as now, no intentto depart from the Ideal Electric principle, nor wasthere intent to create another exception to the rule.'3The majority is creating a complete exception to IdealElectric from what was intended as a limited qualifi-cation. And by considering the prepetition conductunder the guise of the Stevenson test, my colleagueshave, in effect, evaded the Ideal Electric principle andexpanded Stevenson beyond its intended parameters.In this case the conduct in the preelection period isnot sufficiently connected to the single, isolated post-petition violation of Section 8(a)(1) to warrant themajority's extension of Stevenson in order to avoid theIdeal Electric rule. In this regard, it is significant thatthe court of appeals concluded that the Board's find-ings that Respondent violated Section 8(a)(I) of theAct by interrogating employee Stocking, creating theimpression of surveillance, threatening to close itsmine, soliciting grievances, and granting a wage in-crease because of the presence of the Union were notsupported by substantial evidence. In light of thecourt's failure to find these violations, the casual in-terrogation and promise of benefits in the critical pe-riod is an isolated act which does not warrant settingaside the results of the first election.The majority cites several cases in footnote 6 of its12 174 NLRB 865, 866, fn. 1 (1969).I' There are instances where the Board has recognized exceptions to theIdeal Electric rule. For example, in Gibson's Discount Center, A Division cfScrivner-Boogaarl. Inc., 214 NLRB 221 (1974), the Board held that a prepe-tition offer to waive initiation fees in contravention of N.L.R.B. v. SvairManufacturing Conmpany, 414 U.S. 270 (1973), was sufficient grounds forsetting aside an election, and in Willis Shaot Frozen Expresv Inc., 209 NLRB267 (1974), the Board set aside an election based on egregious acts of vic-lence committed in the prepetition period. Clearly. neither of these excep-tions is applicable here.opinion for the proposition that "statements madeprior to an election can reasonably be expected to berepeated and discussed by employees." However, ineach of those cases the Board found the statements atissue to constitute either threats of reprisal for unionactivity or threats plus interrogation, and, thus, suchcases provide little or no support for the majority'sholding here. The majority cites no cases where, inthe absence of any evidence on the issue, the Boardhas found dissemination of a single isolated interroga-tion and implied promise of benefit. Indeed, whendealing with an isolated remark such as the one atissue here, and where no evidence is adduced that thestatement was repeated and discussed by other unitemployees, a contrary inference is more reasonable.This is particularly so, where, as here, the promise ofbenefit was by its terms applicable only to the em-ployees to whom it was made.'4Acceptance of the majority's argument, per se, ex-tends Stevenson and lends undeserved significance tothe acts occurring prior to May 18, 1976, the date thepetition was filed in this case. The majority has exam-ined the prepetition conduct under the guise of Ste-venson because it occurred, not because it bears anyrelationship to the earlier events. However, Stevensonstands only for the proposition that objectionableconduct occurring prior to the filing of the petitionmay lend "meaning and dimension" to the post-peti-tion conduct. This does not imply that anythingwhich happens in the period before the petition isfiled is to be considered to buttress or lend signif-icance to conduct which occurs after the filing of thepetition and before the election. Accordingly, I findthat Stevenson is inapposite.On the basis of the foregoing, I find that Respon-dent's motion has merit and would issue a Notice ToShow Cause why the Direction of Second Electionshould not be rescinded and the results of the firstelection certified.4 In these circumstances, my colleagues' conclusion that the single inci-dent of unlawful conduct "affected the results of the election" is neither"inescapable" nor readily perceived, or, for that matter, very likely.76